Citation Nr: 9931222	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  93 187 80	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the lower right extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral 
neuropathy of the lower left extremity, currently evaluated 
as 20 percent disabling.

5.  Entitlement to a total compensation rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to August 
1950, from October 1950 to August 1951, and from March 1954 
to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 RO decision which denied the 
veteran's claim for a total compensation rating based on 
individual unemployability.  In December 1996 and June 1997, 
the Board remanded the veteran's claim to the RO for further 
development.  This matter also arises from a September 1997 
RO decision which denied the veteran's claim for an increase 
in a 30 percent rating for residuals of frostbite of the feet 
with bilateral peripheral neuropathy.  By a September 1998 RO 
decision, the veteran was granted separate 10 percent ratings 
for residuals of frostbite of the right and left feet, and a 
separate 20 percent ratings for peripheral neuropathy of the 
right and left lower extremities.  The veteran continues to 
appeal to the Board for higher ratings for residuals of 
frostbite of the right and left feet and peripheral 
neuropathy of the right and left lower extremities, and he 
also appeals for a total compensation rating based on 
individual unemployability.

In April 1998, the RO denied the veteran's claim for an 
earlier effective date for the assignment of a 10 percent 
rating for tinnitus.  The veteran filed a notice of 
disagreement with such and he was furnished a statement of 
the case; however, he failed to file a substantive appeal.  
As such, this matter is not before the Board. 


FINDINGS OF FACT

1.  The veteran's frostbite of the right foot is productive 
of no more than mild symptoms, including pain, numbness, and 
cold sensitivity.

2.  The veteran's frostbite of the left foot is productive of 
no more than mild symptoms, including pain, numbness, and 
cold sensitivity.

3.  The veteran's peripheral neuropathy of the right lower 
extremity is productive of no more than moderate incomplete 
paralysis of the external popliteal nerve (common peroneal). 

4.  The veteran's peripheral neuropathy of the left lower 
extremity is productive of no more than moderate incomplete 
paralysis of the external popliteal nerve (common peroneal).

5.  The veteran's service-connected disabilities include PTSD 
(rated 50 percent), hearing loss (rated 20 percent), tinnitus 
(rated 10 percent), residuals of frostbite of the right foot 
(rated 10 percent), residuals of frostbite of the left foot 
(rated 10 percent), peripheral neuropathy of the right lower 
extremity (rated 20 percent), and peripheral neuropathy of 
the left lower extremity (rated 20 percent).  His combined 
service-connected disability rating is 80 percent.

6.  The veteran has completed 3 years of college and his 
employment experience includes mechanical design engineering 
work.  He currently operates his own business, manufacturing 
key switches, which he is trying to sell.

7.  His service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
frostbite of the right foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).

2.  The criteria for a rating higher than 10 percent for 
frostbite of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).

3.  The criteria for a rating higher than 20 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (1999).

4.  The criteria for a rating higher than 20 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (1999).

5.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1950 to August 
1950, from October 1950 to August 1951, and from March 1954 
to April 1958.

The veteran submitted statements, in the 1990s, which show 
that he operates his own business, designing, developing, and 
manufacturing key operated electrical switches for the 
freight elevator industry.  He operates such business out of 
his home.  He has indicated that the business is not 
profitable because of economic conditions and that he is 
attempting to sell such.  In support of his contentions that 
his business is unprofitable, the veteran submitted federal 
income tax returns (filed jointly with his wife) from the 
1990s.

VA records, dated in 1991 and 1992, generally show that the 
veteran received treatment for residuals of frozen feet and 
psychiatric problems, among other things.  

A September 1991 VA vocational analysis reflects the 
conclusion that, based on all of the evidence, the veteran 
retained the capacity to perform a partial range of medium 
work.  It was noted that he had completed over 12 years of 
education.  He could lift a maximum of 50 pounds; frequently 
lift and/or carry 25 pounds; and could sit, and stand and/or 
walk for a total of 6 hours per an 8 hour day.  He was 
restricted to only occasional stooping and crouching.  He had 
the mental capacity to perform work where interpersonal 
contact was routine but superficial.  Performed tasks could 
be no more complex than that learned by experience with 
several variables and use of judgment within limits.  Little 
supervision was required for routine tasks but detailed 
supervision was required for non-routine teaks.  It was noted 
that the veteran had worked, in the relevant past, as a 
President and Co-owner.  His occupation was that of a 
mechanical-design engineer and such was considered skilled 
sedentary work.  It was noted that the veteran was unable to 
return to his past (skilled sedentary) work.  It was 
concluded that the veteran retained the capacity for semi-
skilled medium work with restrictions.  It was noted that the 
medium level of exertion was significantly narrowed due to 
his advanced age, non-transferable skills, positional 
restrictions, and remotely completed education.  As such his 
work profile remained in the narrow range of light work; and 
it was suggested that he was disabled and his vocational 
outlook was unfavorable. 

In September 1991, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  His primary 
diagnosis was degenerative disc disease of the back (status 
post fusion) and his secondary diagnosis was PTSD.  He was 
deemed disabled as of December 31, 1990.

At a December 1992 RO hearing, the veteran testified he had 
completed 3 years of college and was currently self-employed.  
He said he operated a business out of his home.  
Specifically, he related, he was involved in the 
manufacturing of key operated switches.  He said he had 2 or 
3 people doing contract work for him.  Overall, he said, his 
business had been successful; however, over the last 10 
years, he said, things had been pretty rough.  He attributed 
his business problems to the economy, among other things.  He 
said he was in receipt of Social Security disability benefits 
and began receiving such about 1 1/2 years earlier.  Over the 
years, he said, he had difficulty holding down jobs.  He said 
he did not have much tolerance for criticism and was easily 
offended.  He said the longest time he held a job was from 
1972 to 1982.

A May 1993 VA compensation examination report shows that the 
veteran reported having sustained frostbite during the Korean 
conflict.  As for current complaints, he said his feet were 
sensitive but there was no fissuring or cracking of the skin.  
In the past, he said, he had developed corns and calluses but 
had since been able to control such with medication and pads.  
He said he did have some cramping in his feet with distortion 
of the position of his toes.  He said it was very difficult 
for him to walk without significant pain when ambulating with 
street shoes on a hard surface.  The examiner noted that the 
veteran was wearing walking shoes (Reeboks) so as to avoid 
discomfort.  On examination of the left foot, he had 
significant violaceous discoloration of the skin of the 
plantar aspect on all five toes, the ball of the foot, and 
the sole of the foot back to the heel level.  It was noted 
that there was an unusual thinning of the skin on the plantar 
aspect of the toes and on the ball of the foot.  The skin of 
the heel appeared to be intact.  An excellent pulse was 
identified in the posterior tibial artery on the left side.  
An examination of the right foot revealed a violaceous 
discoloration of the skin of the plantar aspect of the toes 
and the plantar aspect of the foot back to the heel.  There 
was some thinning of the skin of the plantar aspect of the 
toes but it was not as marked on the right as it was on the 
left side.  He had a slight deformity of the nail of the 
great toe, bilaterally.  He had excellent pulses palpated in 
the dorsal pedal and posterior tibial arteries.  He had 
excellent capillary return in the distal phalanges of the 
toes of both feet.  There was no evidence of significant 
callous or corn formation on the plantar aspect of either 
foot.  The impressions were residuals of a thermal injury 
(frostbite) and post-traumatic neuropathy as characterized by 
the aforementioned history and physical findings.

VA records, dated in 1995 and 1996, show that the veteran 
complained of pain and a burning sensation in his feet, and 
nocturnal leg cramps.  He related that Quinine was helpful at 
alleviating his cramps.  The records also show treatment for 
PTSD, hypertension, and COPD (chronic obstructive pulmonary 
disease).

At an April 1996 RO hearing, the veteran testified he had 
attended college for about 3 years but had not graduated.  He 
said he was currently involved in a business which 
manufactured the housing for switches.  He related he worked 
at his own pace and when he wanted to, but worked pretty much 
all day.  He said that his disabilities (foot and back) made 
manufacturing difficult; and he generally said that his foot 
problems limited his ability to do things.  He said he had 
foot pain and such was made worse when walking and stair 
climbing.  He said he had ruled out walking five or six years 
ago.  He said his feet balled up and his toenails were 
thickened.  He said he wore Reebok shoes, which seemed to 
help.  He also said he bought larger shoes and wore layers of 
socks.  He said he wore special socks that mountain climbers 
wear.  He said his feet swelled. 

A June 1996 VA psychiatric compensation examination shows 
that the veteran reported that he went through the 11th 
grade, got his GED in service, and completed about 3 years of 
college.  He said he was trying to operate a business out of 
his home, manufacturing key operated electrical switches.  He 
related he tried to keep busy, doing jobs around the house.  
The diagnoses were chronic delayed PTSD and dysthymia.  It 
was noted that he had serious symptoms and a GAF score of 41.  
It was noted that he had impairment in his social and 
occupational ability. 

A June 1996 VA compensation examination report reflects that 
the veteran complained of constant pain in both feet and said 
he took no medication for such.  He said he had increased 
pain with all activities and with weather changes, 
particularly with cold weather.  It was noted he wore walking 
shoes which appeared to be tennis shoes; and he said he wore 
shoes one size bigger so that they felt comfortable.  He 
denied having any swelling of the feet.  He did complain of 
burning and occasional tingling, but denied having any 
numbness.  He also complained of slight thickening of the 
toenails.  On examination of the feet, he had minimal 
thickening of the left great toenail.  He had slight 
tenderness to palpation along the metaphalangeal joints.  His 
gait was unremarkable; and he was able to heel walk with 
slight difficulty.  He had no edema, effusion, or deformity.  
His pulses were 1+; and he had a slight delay in capillary 
refill.  His feet were warm to the touch.  The diagnoses 
included residuals of frostbite of the feet.

An August 1996 VA record shows that the veteran reported that 
he veered off (to the side) as he was ambulating.  On 
objective examination, his light touch sensation of the 
bilateral feet was intact; he had impaired hot/cold sensation 
of the bilateral portion of the left foot; he had impaired 
sharp/dull sensation about the lateral portion of the left 
foot; and he had impaired hot/cold and sharp/dull sensation 
below the sock line of the right foot.  His strength of the 
bilateral lower extremities was good.  He had good static and 
dynamic balance in the sitting and standing position.  He was 
able to cross the midline, reach a diagonal, and pick small 
objects off of the floor without losing his balance.  As for 
his gait, he could ambulate 200 feet with a cane and stand 
with assistance on even and uneven surfaces without 
difficulty.  He had a slightly flexed posture.  His speed, 
step length, and arm swing were all within normal limits.  It 
was noted that he appeared to have increased safety with use 
of a cane during ambulation.  (It was noted that he had 
(previously) been issued a wooden cane.)  It was opined that 
the veteran was expected to be independent in ambulation (for 
community distances) with the use of a cane.

Generally, VA medical records dated in 1997 show treatment 
for PTSD, diabetes mellitus, COPD, and hypertension.  

A July 1997 VA compensation examination report shows that the 
veteran last worked about a year ago; at which time, he was 
self-employed.  His complaints including leg fatigue and 
nocturnal leg cramps (which he said had responded well to 
Quinine).  He said he had difficulty with balance and now 
used a cane for balance purposes, primarily.  He related he 
had no family history of peripheral neuropathy and no history 
of diabetes mellitus or alcohol abuse.  It was also noted 
that he had 2 to 3, 12 ounce beers per day.  On physical 
examination, he ambulated with a cane which was held loosely 
in the right hand.  He had atrophy of the intrinsic foot 
muscles, with fasciculation, bilaterally.  He had 80 percent 
of normal strength in the intrinsic foot muscles.  Otherwise 
strength and muscle tone was within normal limits.  He has 
decreased pain and touch sensation in a stocking distribution 
to the knees.  His vibratory sensation was absent in the 
feet.  His proprioception was decreased in the feet.  His 
patellar tendon jerks were 2+ and symmetrical; Achilles 
tendon jerks were 1+ and symmetrical.  The impression was 
peripheral neuropathy.  It was commented that it was a 
reasonable possibility that frostbite was one of the causal 
factors in the development of the veteran's peripheral 
neuropathy.  It was also noted that the veteran had a 
neuropathic process of the upper extremities, which could not 
be attributed to frostbite, and that other contributory 
factors should be considered.  In a subsequent note it was 
pointed out that electrodiagnostic testing confirmed a 
diffuse peripheral neuropathy which was mild in the upper 
extremities and was worse in the lower extremities. 

In an August 1997 VA EMG examination, it was noted that the 
veteran had complained of numbness in both lower extremities.  
He said he did not have a history of alcohol use but had 
sustained a cold injury in the 1950s.  On physical 
examination, he ambulated well with a cane.  His motor 
strength was 5/5 in the lower extremities.  His sensation to 
pinprick was diminished in both lower extremities from below 
the knees.  His muscle stretch reflexes were 1+ in the knees, 
and was absent in the ankles.  He had symmetrical clawing of 
the toes.  He had a flattening of the bilateral extensor 
digitorum brevis muscles in both feet.  He had no skin 
breakdown and no significant calluses.  The impression was an 
abnormal study.  It was opined that there was 
electrodiagnostic evidence of peripheral neuropathy with both 
axonal and demyelinating pathology, affecting the lower 
extremities more so than the upper extremities.

A January 1998 VA neurological examination shows that the 
veteran last worked about 1 1/2 years ago, at which time he was 
self employed.  Approximately one year earlier, he said, he 
began noticing some numbness and loss of dexterity of his 
hands.  He also related that his legs were easily fatigable; 
and he said he had nocturnal leg cramps which had responded 
well to treatment.  He said he had difficulty with his 
balance and used a cane because of such difficulties.  With 
respect to peripheral neuropathy, the veteran denied a family 
history of such.  He said he consumed 2 to 3, 12 ounce cans 
of beer per day for several years.  It was also noted that he 
was diabetic.  He said he walked 1/2 mile almost every morning 
with a goal to increase to 1 mile.  On physical examination, 
he ambulated with a cane which was loosely held in the right 
hand.  On examination of the feet, he did not have any 
definite trophic changes of the skin.  His dorsal pedal 
pulses were palpable but appeared to be decreased, 
bilaterally.  On neurological examination, he had atrophy and 
fasciculations of the intrinsic bilateral foot muscles.  It 
was noted that the veteran had approximately 80 percent of 
his normal strengh of the distal lower extremities 
musculature.  His proximal muscle strength was within normal 
limits.  His pain and touch sensation were decreased in a 
symmetrical fashion within the stocking distribution of the 
knees.  His vibratory sensation was absent in the feet but 
present in the knees.  His proprioception was decreased in 
the feet but normal in the hands.  His reflexes, including 
patellar tendon jerks, were 2+ and symmetrical.  His Achilles 
tendon jerks were 1+ and symmetrical.  His plantar response 
was flexor bilaterally.  The impression was peripheral 
neuropathy which appeared to be moderate in the lower 
extremities.  It was opined that it was a reasonable 
possibility that frostbite constituted one of the causal 
factors in the development of the veteran's peripheral 
neuropathy involving the lower extremities; and other 
contributing factors included diabetes mellitus and ethanol 
use.

During an April 1998 VA compensation examination, the veteran 
reported that eight months earlier it had been determined 
that he was a diabetic; and he said he had since begun taking 
medication for such.  It was noted that he had some history 
of alcohol intake but no history which was suggestive of 
etiological factors of neuropathy.  As for current 
complaints, he said, he was quite uncomfortable with cold 
weather and wore special socks and shoes.  He denied having 
any symptoms of Raynaud's phenomenon.  He said his feet 
tended to sweat rather profusely during warm weather; and he 
said he had not had any problems with fungus or with his 
nails.  He said he had no skin ulcerations or malignancies, 
no loss of tissue, no swelling or changes in the color of his 
feet, and no thickening of the skin.  He said he did have 
some difficulty sleeping and that such was due to cramps in 
the calves of his legs which was relieved for the most part 
by Quinine.  He said he did not have cold sensitivity in his 
feet, but had tingling and numbness.  He said he had 
discomfort when he walked or stood for any period of time.  
He said the only treatment he received was the use of socks 
and shoes.  An examination of the lower extremities showed 
that both feet were symmetrical.  The color was normal and 
such were not cool to the touch.  His skin turgor was normal 
and there was no loss of any tissue.  He had no ulcerations 
or abnormal hair growth.  He had no abnormality of motion or 
abnormality of the nails.  He had easily palpable pedal 
pulses.  No scars were noted.  He did complain of some 
tingling and slightly decreased sensation to light touch on 
the soles of his feet.  He did not have demonstrable 
weakness.  There was no evidence of pes planus.  He had 
normal range of motion of the toes and ankles.  He had no 
unusual callus formation and no pain on manipulation of the 
joints.  He had normal and prompt capillary refill.  There 
was no evidence of skin atrophy or Raynaud's phenomenon.  X-
rays of the feet revealed findings which were consistent with 
pes cavus.  There was spurring along the posterior and 
inferior aspects of each os calcis.  There was an osseous 
density adjacent to the inferolateral aspect of the cuboid 
which was most likely representative of a possible accessory.  
The radiographic examination was otherwise noted as 
unremarkable.  The impression was a cold injury of the toes.  

In a May 1998 application for a total rating based on 
individual employability (VA Form 21-980), the veteran 
reported he worked for AGL (which was a design/engineering 
firm) from March 1986 to June 1988, which is the time he last 
worked full time; and he indicated he had lost 6 weeks of 
work time due to his service-connected disabilities.  He 
related he had completed three years of college. 

In an August 1998 statement, the veteran indicated that his 
last period of gainful employment was for AGL Corporation.  
While at AGL, he said, he had lost 6 weeks of work as a 
result of service-connected disabilities.  He said he stopped 
working for AGL in June 1988.  Since then, he said, he had 
been involved in a family-run business.  He said the business 
was a small operation and had never shown a profit.  He said 
he worked when he felt like it and that such was more of a 
vocation than a business.

II.  Legal Analysis

A.  Increased Rating Claims

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Frostbite of the Right and Left Feet

The Board notes that the VA criteria for rating cold injury 
residuals (38 C.F.R. § 4.104, Diagnostic Code 7122), were 
revised, effective January 12, 1998.  Prior to the revisions, 
Diagnostic Code 7122 provided that a 10 percent evaluation is 
warranted for residuals of bilateral frozen feet (immersion 
foot) with mild symptoms and chilblains.  A 20 evaluation is 
warranted for residuals of unilateral frozen foot with 
persistent moderate swelling, tenderness, redness, etc.  A 30 
percent evaluation is warranted for bilateral frozen feet 
with persistent moderate swelling, tenderness, redness, etc.  
38 C.F.R. § 4.104 (prior to January 12, 1998).

Under the new criteria of Diagnostic Code 7122, a 10 percent 
evaluation for residuals of a cold injury is for application 
when the disability is manifested by arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent evaluation 
is warranted when the disability is manifested by arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104 
(effective January 12, 1998).  Moreover, Note 2 instructs to 
evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).  

As the veteran's claim for a higher rating for frostbite of 
the feet was pending when the regulations pertaining to cold 
injury residuals were revised, he is entitled to the version 
of the law most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).  Here, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.

(The Board notes that the nature and severity of the 
veteran's frostbite of the right and left feet appear to be 
virtually identical.  As such, a separate analysis of each 
foot need not be undertaken.)

A review of the claims file shows that when the veteran was 
examined by the VA in May 1993, he had significant violaceous 
discoloring of both feet, a thinning of the skin of the 
plantar aspect of the toes, and a slight deformity of the 
nail of the great toe, bilaterally.  During a June 1996 VA 
compensation examination, there was absolutely no evidence of 
discoloration.  Additionally, there was no evidence of edema, 
effusion, or deformity of the feet.  He did have, however, 
slight tenderness to palpation of the metaphalangeal joints 
and a slight thickening of the left great toenail.  At an 
April 1998 VA compensation examination, the veteran related 
that he did not have any cold sensitivity or nail 
abnormalities but had some numbness and tingling of the feet.  
On objective examination, the color of the veteran's feet was 
described as normal; and there was no evidence indicative of 
swelling, skin atrophy, or loss of tissue.  X-ray findings 
reflected pes cavus.

Applying the old criteria, the Board notes that there is no 
current evidence that shows the veteran's frostbite is 
productive of moderate swelling, tenderness, and redness, 
which are the requirements for an increased rating, to 20 
percent.  Rather, the aforementioned evidence, including the 
most recent VA examination report from April 1998, shows no 
effusion or tenderness, and normal coloring.  As such, the 
Board finds that the veteran's frostbite equates to no more 
than a 10 percent rating, for each foot, under the old 
criteria.

As to the new criteria, the Board notes that there is no 
evidence which reflects that the veteran's frostbite of the 
feet is manifested by arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities, which are the requirements for an increased 
rating to 20 percent.  Rather, the evidence tends to 
primarily show subjective complaints of pain and numbness 
with no evidence of tissue loss, color changes, nail 
abnormalities, or hyperhidrosis, among other things.  As 
such, the Board finds that the record equates to no more than 
a 10 percent rating, for each foot, under the old criteria.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that frostbite of the feet has required 
hospitalization.  While the veteran may have been forced to 
close his business, such is not a product of his inability to 
work so much as it a product of economic conditions.  In any 
event, the Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is inapplicable, and the 
increased rating claims for frostbite of the right and left 
foot must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Peripheral Neuropathy of the Right and Left Lower 
Extremities

Under Diagnostic Code 8520, which pertains to paralysis of 
the sciatic nerve, a 20 percent rating is warranted when 
there is moderate incomplete paralysis; and a 40 percent 
rating is warranted when there is moderately severe 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8521, which pertains to paralysis of 
the external popliteal nerve (common peroneal), a 20 percent 
rating is warranted when there is incomplete and moderate 
paralysis; a 30 percent rating is warranted when the 
incomplete paralysis is severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

Under Diagnostic Code 8522, which pertains to paralysis of 
the musculocutaneous nerve (superficial peroneal), a 20 
percent rating is warranted when there is severe incomplete 
paralysis, with marked muscular atrophy; a 30 percent 
evaluation is warranted when there complete paralysis with 
eversion of the foot being weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522.

Under Diagnostic Code 8523, which pertains to paralysis of 
the anterior tibial nerve (deep peroneal), severe incomplete 
paralysis is assigned 20 percent rating.  Complete paralysis 
with loss of dorsal flexion of the foot is assigned a 30 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8523.

Under Diagnostic Code 8524, which pertains to paralysis of 
the internal popliteal nerve (tibial), a 20 percent 
evaluation is assigned for moderate incomplete paralysis, 
neuritis, or neuralgia of the internal popliteal nerve 
(tibial); a 30 percent evaluation is warranted for severe 
incomplete paralysis, neuritis, or neuralgia of the tibial 
nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8524.

Under Diagnostic Code 8525, which pertains to paralysis of 
the posterior tibial nerve, a 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent evaluation 
requires complete paralysis which is paralysis of all muscles 
of sole of foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.

The Board notes that in rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120. 

Impairment from non-service-connected conditions, including 
alcohol use or diabetes mellitus, may not be considered in 
support of a higher compensation rating for service-connected 
peripheral neuropathy of the right and left lower 
extremities.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 
4.14; VAOGCPREC 2-97 and 2-98. 

(As in the discussion of the aforementioned claims, a 
separate analysis of the right and left lower extremity need 
not be undertaken as the nature and severity of such appear 
to be virtually identical.)

A review of the claims file shows that the veteran sustained 
cold injuries to the lower extremities during the Korean 
conflict.  Now, he has peripheral neuropathy of the right and 
left lower extremities.  When the veteran was examined by the 
VA in August 1996, light touch sensation was intact, 
bilaterally.  He had some impairment of hot/cold and 
sharp/dull sensations about both feet; and his strength of 
the bilateral lower extremities was described as good.  At 
July 1997 and January 1998 VA compensation examinations, it 
was noted he had decreased pain and touch sensation in the 
stocking distribution to the knees.  His vibratory sensation 
was absent in the feet.  Range of motion, strength, and 
muscle tone was deemed within normal limits; and it was 
concluded that the veteran had moderate peripheral 
neuropathy.  See January 1998 VA neurological compensation 
examination report.  Notably, it was also opined that while 
it was a reasonable possibility that frostbite constituted 
one of the causal factors in the development of neuropathy, 
there were other possible contributing factors including 
diabetes mellitus and ethanol use (both of which are non-
service-connected). 

The veteran is currently in receipt of separate 20 percent 
ratings for peripheral neuropathy of the right and left lower 
extremities under Diagnostic Code 8521 for paralysis of the 
external popliteal nerve (common peroneal).  The Board notes, 
as an initial matter, that the veteran's peripheral 
neuropathy has been variously attributed to his service-
connected cold injury residuals (frostbite of the feet) as 
well as non-service-connected diabetes mellitus and alcohol 
use.  Even assuming that all of his neurological 
symptomatology is service-connected, there is still no 
evidence which is indicative of severe incomplete paralysis 
of the external popliteal nerve, which is required for an 
increased rating, to 30 percent, under Diagnostic Code 8521.  
Additionally, the Board points out that the most recent VA 
examination report described the veteran's peripheral 
neuropathy as moderate in nature.  As such, the Board finds 
that the veteran's peripheral neuropathy of the lower 
extremities more nearly approximates the criteria for 
separate 20 percent ratings, not 30 percent ratings, under 
Diagnostic Code 8521.  Thus, the veteran's claim may not 
prevail under Diagnostic Code 8521.

As to application of Diagnostic Codes 8520, 8522, 8523, 8524, 
and 8525, the Board notes that competent medical evidence, 
including the veteran's 1998 compensation examination, shows 
that peripheral neuropathy of the right and left lower 
extremities is productive of no more than moderate 
neurological impairment.  There is no evidence that he meets 
the criteria for higher ratings under any of the 
aforementioned Diagnostic Codes.
 
Furthermore, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996). 

As the preponderance of the evidence is against separate 
ratings higher than 20 percent for peripheral neuropathy of 
the right and left lower extremities, the benefit-of-the-
doubt rule is inapplicable; and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Total Rating Claim Based on Individual Unemployability

The veteran has presented a well-grounded claim, for a total 
compensation rating based on individual unemployability, 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  There 
is no further VA duty to assist the veteran in developing 
facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  Consideration is given to such factors 
as the extent of the service-connected disability, and 
employment and educational background, and it must be shown 
that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

As an initial matter, it is noted that the veteran's service-
connected disabilities include PTSD (rated 50 percent), 
hearing loss (rated 20 percent), tinnitus (rated 10 percent), 
residuals of frostbite of the right foot (rated 10 percent), 
residuals of frostbite of the left foot (rated 10 percent), 
peripheral neuropathy of the right lower extremity (rated 20 
percent), and peripheral neuropathy of the left lower 
extremity (rated 20 percent).  His combined service-connected 
disability rating is 80 percent (38 C.F.R. § 4.25); and he 
meets the percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration for a total unemployability rating on a 
schedular basis.  The determinative issue is whether the 
veteran is unemployable due to service-connected 
disabilities.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Medical records from recent years disclose only intermittent 
treatment for service-connected disabilities, including PTSD, 
frostbite of the feet, and peripheral neuropathy of the 
bilateral lower extremities.  The evidence also shows that 
the veteran has a variety of non-service-connected 
disabilities, some of which are chronic and serious, 
including diabetes mellitus; and the effects of such non-
service-connected conditions may not be considered in support 
of the claim for a total compensation rating.  38 C.F.R. 
§§ 4.14, 4.19.  

The Board points out that the veteran completed 3 years of 
college, and his employment history shows that he worked for 
a private engineering design firm (AGL) for a couple of years 
until 1988.  Thereafter, he started his own business (which 
he operated out of his home) designing, developing, and 
manufacturing key operated electrical switches for the 
freight elevator industry.  He is currently trying to sell 
the business because it is not profitable.  In numerous 
statements and in hearing testimony, the veteran indicated he 
has difficulty working due to his service-connected PTSD, 
frostbite of the feet, and peripheral neuropathy of the 
bilateral lower extremities.  Specifically, he has indicated 
that his inability to tolerate stress and stand for long 
periods made his manufacturing work problematic.  

The Board notes that the veteran's business has not operated 
profitably in recent years.  However, the veteran, himself, 
has admitted that his business is a failure as a result of 
prevailing economic conditions.  There is absolutely no 
evidence which reflects that his business makes little money 
as a result of his inability to work productively due to his 
service-connected disabilities; and there are no indications 
that he has attempted to find more profitable outside work.  

The Board notes that there is no evidence in the record that 
his service-connected disabilities have required more 
intensive treatment in recent years; rather, he has only 
received intermittent outpatient treatment.  While the 
medical evidence does show that the veteran has significant 
impairment due to his service-connected disabilities, there 
is no medical evidence to show that such would preclude him 
from performing office or light to medium manual labor.  The 
picture that has been presented is, in the Board's view, more 
consistent with marginal employment due to economic 
conditions or, perhaps, advancing age, neither of which may 
be considered as a factor in evaluating claims for a total 
compensation rating based on individual unemployability.  38 
C.F.R. §§ 4.14, 4.19.  

Although the record reflects that an SSA administrative law 
judge found in 1991 that the veteran was unable to work and 
deserving of disability benefits, it is noted that such a 
determination was based on a primary diagnosis of a non-
service-connected back disorder with a secondary diagnosis of 
service-connected PTSD.  Again, the Board points out that 
disability from non-service-connected conditions may not be 
considered in the veteran's claim for a total compensation 
rating based on individual unemployability.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992) (holding that SSA 
determinations regarding unemployability and disability may 
be relevant in VA disability determinations but are not 
binding.)  Additionally, it is noted that after this SSA 
determination was rendered, the veteran started his own 
business which he continues to operate today, albeit at a 
loss.
 
Excluding the adverse effects of advancing age and non-
service-connected conditions, the weight of the evidence 
shows that the veteran's service-connected disorders do not 
prevent him from performing the physical and mental acts 
required for gainful employment.  While the service-connected 
disorders present a significant industrial impairment, as 
reflected by the combined 80 percent compensation rating, 
there are no circumstances to place the appellant's case in a 
different position than similarly rated veterans.  Van Hoose, 
supra.  Considering the nature and severity of the veteran's 
service-connected disorders, and his educational and work 
background, he is still capable of gainful employment.  
Accordingly, a total compensation rating based on individual 
unemployability is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for a total compensation rating based on individual 
unemployability, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to an increased rating for residuals of frostbite 
of the right foot is denied.

Entitlement to an increased rating for residuals of frostbite 
of the left foot is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the lower right extremity is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the lower left extremity is denied.

Entitlement to a total compensation rating based on 
individual unemployability is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

